           Case 18-17129-LMI     Doc 40    Filed 09/06/19      Page 1 of 4


              IN THE UNITED STATES BANKRUPTCY COURT
               FOR THE SOUTHERN DISTRICT OF FLORIDA


IN THE MATTER OF:                                    CASE NO. 18-17129-LMI

ISIELA M. GARCIA                                     CHAPTER 7

Debtor,
________________________________/

MOTION TO AVOID JUDICIAL LIEN OF DISCOVER BANK ON REAL
                      PROPERTY

       The Debtor, ISIELA M. GARCIA (hereinafter referred to as “Debtor”),

by her counsel, respectfully moves this Court for order avoiding judicial lien on

real property, and in support thereof would show as follows:


       1.       On June 14, 2018, the Debtor filed a voluntary petition for relief

under Chapter 7 of title 11 of the United States Code.

       2.       This Court has jurisdiction over this motion, filed pursuant to 11

U.S.C §522(f) to avoid and cancel a judicial lien held by Discover Bank on real

property exempted as the Debtor’s homestead where her minor daughter still

resides.

       3.       The Debtor’s homestead property address is 13791 SW 14th Street,

Miami, FL 33184. The homestead property’s legal description is as follows:

                LOT 22, BLOCK 82, OF WEST MIAMI PART
                TWO , ACCORDING TO THE PLAT
                THEREOF, AS RECORDED IN PLAT BOOK
                14, AT PAGE 3, OF THE PUBLIC RECORDS
                OF MAMI-DAE COUNTY, FLORIDA

       4.       On October 30, 2017, DISCOVER BANK., recorded a default

final judgment and/or judicial lien against the Debtor’s homestead located at

13791 SW 14th Street, Miami, FL 33184. Said judicial lien is recorded in Book
               Case 18-17129-LMI         Doc 40     Filed 09/06/19      Page 2 of 4


       30736 Page 1876; in the public records of Miami-Dade County, Florida, and the

       lien is attached hereto as Exhibit “A”.

               5.      Debtor’s interest in the subject real property is fully exempt in the

       pending bankruptcy case.

               6.      The existence of DISCOVER BANK lien on Debtor’s real

       property impairs exemptions to which the Debtor would be entitled under 11

       U.S.C § 522(b).

        WHEREFORE, the Debtor ISIELA M. GARCIA respectfully moves this court to enter

        an order avoiding and canceling the above-referred judicial lien in the above mentioned

        property, and for such additional or alternative relief as may be just and proper.



                                                      /s/ Ricardo Corona, Esq.
                                                      RICARDO CORONA, ESQ.
                                                      Florida Bar No.: 111333
                                                      3899 NW 7 Street, Suite 202-B
                                                      Miami, FL 33126
                                                      Tel: (305) 266-1150
                                                      Fax: (888) 554-5607
                                                      e-mail: bk@coronapa.com




                                 CERTIFICATE OF SERVICE

 I certify that a true copy of the above Motion was served on the 6 day of September, 2019 to

all parties listed on the attached Mailing Matrix and all others set forth in the NEF.


                                                      CORONA LAW FIRM, P.A.


                                                      /s/ Ricardo Corona, Esq.
                                                      RICARDO CORONA, ESQ.
                                                      Florida Bar No.: 111333
                                                      3899 NW 7 Street, Suite 202-B
               Case 18-17129-LMI      Doc 40    Filed 09/06/19   Page 3 of 4


                                                 Miami, FL 33126
                                                 Tel: (305) 547-1234
                                                 e-mail: bk@coronapa.com



                                  Credit Mailing Matrix
                                  Case No.: 18-17129-LMI



Office of US Trustee
51 SW 1st Avenue, Ste 1204
Miami, FL 33130

Sent by U.S. Mail
Marcia T. Dunn, Chapter 7 Trustee
66 West Flagler Street, Ste 400
Miami, FL 33130

Sent by U.S. Mail
Isiela M. Garcia
13553 SW 8th Lane
Miami, FL 33184

Sent by Email
Joshua C. Kligler, Esq
Dunn Law PA
Counsel for Chapter 7 Trustee, Marcia T. Dunn
66 West Flagler Street, Suite 400
Miami, FL 33132
Email: joshua.kligler@dunnlawpa.com

Sent by Certified U.S. Mail
Roger Hochschild – President & CEO
Discover Bank
502 E. Market Street
Greenwood, Delaware 19950

Sent by U.S. Mail
Discover Bank
c/o Discover Products, Inc.
6500 New Albany Road
New Albany, OH 43054

Sent by U.S. Certified Mail
Roger Hochschild – President
Discover Bank
               Case 18-17129-LMI     Doc 40   Filed 09/06/19   Page 4 of 4


c/o Discover Products, Inc.
2500 Lake Cook Rd
Riverwoods, IL 60015

Sent by U.S. Mail
Discover Products, Inc.
CT Corporation Systems – Registered Agent
1200 South Pine Island Road
Plantation, FL 33324

Sent by Email
Zwicker & Associates, P.C.
700 W. Hillsboro Blvd
Bldg 2, Suite 201
Deerfield Beach, FL 33441
Email: Southflalitigation@zwickerpc.com
